DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
In claim 16 line 1, “Themethod” is not a word.  Please inert a space between “The” and “method” in this phrase.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 10, 11, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the use of exemplary language (i. e. the “i. e.” phrase) renders the claim vague and indefinite because it is not clear if the preference specified by the “i. e.” language is a required feature of the claim or is merely an illustrative preference.  Please note that preferences are properly set forth in the specification (but not the claims).
The terms "low"; “highly” and “ultra-high purity” in claim 1 are relative terms which renders the claim indefinite.  
The term "small” in claim 2 is a relative term which renders the claim indefinite.  
The term “slow”” in claims 10, 13 and 15 is a relative term which renders these claims indefinite.
The term “low” in claim 11 is a relative term which renders the claim indefinite.

Allowable Subject Matter
The Applicants’ invention is directed to a method for extracting, purifying and re-cycling a hydrogen-containing tail gas emitted from MOCVD-based semiconductor manufacturing facilities (please see the “SUMMARY OF THE PRESENT INVENTION” set forth on pg. 4 in the Applicants’ specification and also the Applicants’ independent claim 1).  The Applicants note that prior art processes for purifying hydrogen-containing gases emitted from such facilities are conventionally treated w/ traditional PSA (i. e. “pressure swing adsorption”) or TSA (i. e. “temperature swing adsorption”) techniques.  However, these old, conventional PSA and TSA techniques find it challenging to purify a hydrogen-containing feed w/ a hydrogen concentration in the troublesome range of 30 to 40 percent (evidently, emitted from MOCVD-based semiconductor manufacturing facilities): please see pg. 3 lns. 3-11 and lns. 15-18 in the Applicants’ specification.  It appears that the Applicants’ have discovered a way to adequately purify such hydrogen-containing MOCVD tail gases to a purity level that is greater than or equal to 99.9995 percent by using multiple PSA steps that operate in absorption and/or desorption temperature and pressure ranges in the “shallow”; “medium” and “low temperature” vicinities (please 
  
References Made of Record
The following additional references from the U. S. examiner’s search are also made of record:
US 2019/0366260 A1; US 2019/0275460 A1; US 2012/0272827 A1; US 2006/0099123 A1; U. S. Pat. 7,824,472 B2; U. S. Pat. 7,670,408 B2; EP 1 246 694 A4; WO 2008 032 108 A1 and EP 2 061 578 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736